          Case 7:20-cv-00030 Document 1 Filed 01/31/20 Page 1 of 45




                      UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF TEXAS
                            MIDLAND DIVISION

BOCA RATON FIREFIGHTERS’ AND         )   Civil Action No. 7:20-cv-30
POLICE PENSION FUND, Derivatively on )
Behalf of PROPETRO HOLDING CORP.,    )
                                     )
                        Plaintiff,   )
                                     )
       vs.                           )
                                     )
SPENCER D. ARMOUR III, MARK S.       )
BERG, ANTHONY BEST, PRYOR            )
BLACKWELL, ALAN E. DOUGLAS,          )
PHILLIP A. GOBE, JACK B. MOORE, DALE)
REDMAN, STEVEN BEAL, SCHUYLER E. )
COPPEDGE, STEPHEN HERMAN,            )
MATTHEW H. HIMLER, ROYCE W.          )
MITCHELL, PETER LABBAT, JEFFREY      )
SMITH and IAN DENHOLM,               )
                                     )
                        Defendants,
                                     )
       – and –                       )
                                     )
PROPETRO HOLDING CORP., a Delaware )
corporation,                         )
                                     )
                  Nominal Defendant. )
                                     )
                                     )   DEMAND FOR JURY TRIAL




          VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT FOR
          BREACH OF FIDUCIARY DUTY, UNJUST ENRICHMENT AND
             VIOLATIONS OF THE FEDERAL SECURITIES LAWS
             Case 7:20-cv-00030 Document 1 Filed 01/31/20 Page 2 of 45




                                        INTRODUCTION

       1.      This is shareholder derivative action on behalf of nominal defendant ProPetro

Holding Corp. (“ProPetro” or the “Company”) against its Board of Directors (the “Board”) and

certain of its current and former directors and officers for breach of fiduciary duty, unjust

enrichment, and violations of the federal securities laws.1

       2.      Based in Midland, Texas, ProPetro is an oilfield services company. According to its

public filings, the Company provides “hydraulic fracturing and other complementary services to

leading upstream oil and gas companies engaged in the exploration and production . . . of North

American unconventional oil and natural gas resources.”

       3.      In March 2017, ProPetro sold 25 million shares of its common stock at $14.00 per

share in an initial public offering (“IPO”), raising approximately $175 million in net proceeds. In

the Company’s offering documents, defendants represented that ProPetro’s Board was prepared to

“adopt a code of business conduct and ethics in connection with the completion of this offering” and

assured investors that ProPetro would conduct quarterly reviews of its related-party transactions to

ensure proper compliance.

       4.      After the IPO and as 2017-2019 unfolded, defendants, through their public

statements, strove to carefully curate a public image of ProPetro as a successful oil fracking services

company with strong financial performance and solid prospects for future growth. Towards this end,

defendants represented that ProPetro enjoyed rapid revenue growth, improving profitability, and




1
        Defendants are ProPetro’s directors – Spencer D. Armour III, Mark S. Berg, Anthony Best,
Pryor Blackwell, Alan E. Douglas, Phillip A. Gobe, Jack B. Moore and Dale Redman; ProPetro’s
former directors – Steven Beal, Schuyler E. Coppedge, Stephen Herman, Matthew H. Himler, Royce
W. Mitchell and Peter Labbat; and ProPetro’s former Chief Financial Officer (and now Chief
Administrative Officer) and former Chief Accounting Officer – Jeffrey Smith and Ian Denholm,
respectively (together, “defendants”).

                                                 -1-
             Case 7:20-cv-00030 Document 1 Filed 01/31/20 Page 3 of 45




strong earnings per share and earnings per share growth in 2017, 2018 and 2019, stating, among

other things, that:

               “‘We are pleased to report our first quarterly results following our recent IPO. Our
                business performed very well during the quarter and our fleet remained fully
                utilized.’”

               “‘Our business in the second quarter of 2017 continued to improve on the back of
                strong Permian Basin rig count growth and an undersupplied frac market, resulting in
                increased demand for our services.’”

               “‘I am pleased to report that continued strength in activity in the Permian Basin and
                solid demand for our fully utilized frac fleet resulted in another quarter of solid
                growth and financial performance for ProPetro.’”

               “‘2017 was clearly the most transformational year in the Company’s history from
                both an operational and financial perspective. . . . I am pleased to report we are off to
                a strong start for 2018 and anticipate another outstanding year for ProPetro.’”

               “‘I am pleased to report that our business is off to a great start in 2018. . . . We are
                especially encouraged by the continued strength in activity in the Permian Basin and
                strong demand for our fully utilized frac fleet.’”

               “‘Our success during the second quarter was a direct result of our continued
                collaboration with a blue-chip customer base that remains focused on driving
                efficiencies in their completion techniques coupled with the outstanding execution of
                our operations team. . . . [W]e believe ProPetro is solidly positioned for continued
                success in this environment.’”

               “‘ProPetro’s success in the third quarter is a direct result of our differentiated,
                customer-centric business model. . . . [W]e will remain closely focused on their
                needs as we finish 2018 strong and prepare for an exciting 2019.’”

               “‘We are extremely proud of our results for 2018, and appreciate the outstanding
                efforts of our best-in-class team as they competed at the highest-level in what proved
                to be another pivotal year for the Permian Basin.’”

        5.      Driven by the Company’s purportedly strong financial results, the trading price of

ProPetro common stock advanced to as high as $24.66 per share on April 22, 2019 from $14.00 per

share on March 22, 2017. But in August 2019, defendants’ stately portrait of ProPetro as a fracking

success dissolved.



                                                  -2-
             Case 7:20-cv-00030 Document 1 Filed 01/31/20 Page 4 of 45




       6.      On August 8, 2019, ProPetro filed a Form 8-K with the U.S. Securities and Exchange

Commission (“SEC”) announcing that the Company needed to delay its second quarter report and

earnings call due to an ongoing review by its Audit Committee concerning expense reimbursements,

including $370,000 that was improperly reimbursed to senior management, and other transactions

involving related parties or conflicts of interest. The Company further revealed that the review

concerned, among other things, expense reimbursements and certain transactions involving related

parties or potential conflicts of interest, and that ProPetro expected to report a material weakness in

its internal control over disclosures.

       7.      Thereafter, on October 9, 2019, the Company filed a Form 8-K with the SEC stating

that the “Company is continuing to review one or more related party transactions [that] . . . involve

real estate transactions and do not involve any of the Company’s current or former customers or

vendors.” Moreover, the Company revealed that “the Audit Committee’s internal review has

identified a number of internal control deficiencies” and that, “[a]s a result of these internal control

deficiencies, the Company’s management is likely to conclude that there were one or more material

weaknesses that resulted in the Company’s internal control over financial reporting and disclosure

controls and procedures not being effective as of a prior date.” More specifically, as to the internal

control and disclosure deficiencies identified by the Company, the October 9, 2019 Form 8-K stated,

in relevant part, as follows:

       Internal Controls and Disclosure Controls Deficiencies; Future Filings

               Although significant work has been completed and a number of control
       deficiencies are in the process of being remediated, management has not yet
       completed its evaluation of certain internal control deficiencies identified as a result
       of the internal review, but it is likely to conclude that there were one or more
       material weaknesses that resulted in the Company’s disclosure controls and
       procedures not being effective. The Company expects to include additional
       information with respect to any identified material weaknesses in future filings with
       the SEC.


                                                 -3-
             Case 7:20-cv-00030 Document 1 Filed 01/31/20 Page 5 of 45




              . . . Management will also require additional time to evaluate the impact of
       any identified material weaknesses on the Company’s prior filings. The Company’s
       conclusions regarding any material weaknesses could result in a requirement to
       amend prior SEC filings. In addition, the Company’s independent registered
       public accounting firm will require additional time in order to evaluate the internal
       review and associated findings, as well as the Company’s proposed remediation plan
       and the impact that any identified material weaknesses may have on its prior
       opinions.

       8.      Then, a few weeks later, on November 13, 2019, the Company filed a Form 8-K with

the SEC revealing that “the Audit Committee has identified one related party transaction that was not

previously disclosed” and “at least two material weaknesses that resulted in the Company’s internal

control over financial reporting and disclosure controls and procedures not being effective as of a

prior date.” The previously undisclosed related-party transaction with ProPetro’s now former Chief

Accounting Officer, defendant Denholm, involved a business owned in part by defendant Denholm

that had sold or leased a facility to ProPetro. More specifically, the Company stated in the

November 13, 2019 Form 8-K, in relevant part, as follows:

       Audit Committee Internal Review

               . . . Since October 9, 2019, the Audit Committee has identified one related
       party transaction that was not previously disclosed and is described in greater detail
       below.

               . . . [T]he Audit Committee’s internal review has identified a number of
       internal control deficiencies. As a result of these internal control deficiencies, the
       Company’s management has concluded that there were at least two material
       weaknesses that resulted in the Company’s internal control over financial
       reporting and disclosure controls and procedures not being effective as of a prior
       date. While management continues to evaluate the impacts of the identified control
       deficiencies, management has concluded that at least one of these material
       weaknesses existed as of December 31, 2018.

              These determinations affect the conclusions regarding effectiveness
       previously expressed by the Company’s management in Part II, Item 9A, “Controls
       and Procedures” in the Company’s Annual Report on Form 10-K for the year ended
       December 31, 2018 (the “2018 Annual Report”) and Part I, Item 4, “Controls and
       Procedures” in the Company’s Quarterly Report on Form 10-Q for the quarter ended
       March 31, 2019 (the “First Quarter 10-Q”). Accordingly, investors should no longer
       rely on management’s report on internal control over financial reporting or the
       internal control over financial reporting opinion of the Company’s independent
                                              -4-
            Case 7:20-cv-00030 Document 1 Filed 01/31/20 Page 6 of 45




       registered public accounting firm included in the 2018 Annual Report. The
       Company expects to amend the 2018 Annual Report and the First Quarter 10-Q in
       the future to reflect these conclusions.

                                         *       *       *

               The Company cannot currently predict when this evaluation and review
       process will be completed, but it does not currently expect to be in a position to file
       amended, delinquent or future SEC filings prior to the end of 2019. The Company
       will continue to seek to complete the evaluation and review process, take appropriate
       corrective actions and make necessary filings with the SEC with a view to becoming
       current in its filing obligations under the Securities Exchange Act of 1934, as
       amended, as soon as reasonably practicable.

               The Audit Committee identified one related party transaction that was not
       previously disclosed. During 2018, (i) an entity (“Entity A”) that is 50% owned by
       the Company’s former Chief Accounting Officer (the “Former CAO”) and 50% by
       the Former CAO’s business partner (who is not affiliated with the Company) loaned
       approximately $770,000, and (ii) an entity that is owned 100% by the Former CAO
       (“Entity B”) loaned approximately $57,000, to another entity that is owned 100% by
       the Former CAO’s business partner (“Entity C”). The loaned funds were used by
       Entity C during 2018 to pay for a portion of the acquisition, development, and
       construction costs associated with an iron testing facility and a portion of the
       acquisition and development costs associated with a maintenance facility that were
       sold or leased to the Company. The approximately $827,000 of funds loaned by
       Entity A and Entity B to Entity C were repaid in full by Entity C, without interest.

                Similarly, during 2019, Entity A provided approximately $500,000 of funds
       to Entity C, which funds the Company understands were used during 2019 to pay for
       a portion of the development and construction costs associated with the iron testing
       facility.

               The Company purchased the iron testing facility from Entity C, reimbursed
       Entity C for certain development costs associated with the maintenance facility, and
       leased a property adjacent to the iron testing facility and the maintenance facility
       property from Entity C. In total, the Company has paid approximately $3,600,000 to
       Entity C, which includes $2,300,000 associated with the iron testing facility
       discussed above.

       9.     On this news, the trading price of ProPetro stock collapsed $10 per share, falling to

$7.34 per share on November 13, 2019 from $17.34 per share on August 8, 2019, wiping out more

than $950 million in once valuable shareholder equity. Worse yet, the Company has been named as

a primary defendant in a costly and expensive-to-defend class action lawsuit brought by ProPetro

shareholders for alleged violations of the federal securities laws. See Logan v. ProPetro Holding
                                                -5-
             Case 7:20-cv-00030 Document 1 Filed 01/31/20 Page 7 of 45




Corp., No. 19-cv-00217 (W.D. Tex.) (“Securities Class Action”). Moreover, due to defendants’

faithless actions, ProPetro is now the subject of a costly and expensive SEC investigation into the

Company’s financial disclosures and reporting.

       10.     Nevertheless, the ProPetro Board has not taken any legal action against the directors

and officers responsible for this debacle. Nor will they, because each of the defendants is interested

in the outcome of any such legal action. Accordingly, by this action, plaintiff seeks to vindicate

ProPetro’s interests against its wayward fiduciaries. A pre-suit demand upon the ProPetro Board is

excused in this case because at least a majority of the members of the ProPetro Board are disabled

from fairly, independently and/or objectively considering such a demand.

                                 JURISDICTION AND VENUE

       11.     This Court has jurisdiction under 28 U.S.C. §1331 because certain of the claims

asserted herein arise under §§10(b) and 21D of the Securities Exchange Act of 1934 (the “Exchange

Act”) (15 U.S.C. §§78j(b) and 78u-4). This Court also has supplemental jurisdiction over the state

law claims under 28 U.S.C. §1367.

       12.     This action is not a collusive action designed to confer jurisdiction on a court of the

United States that it would not otherwise have.

       13.     This Court has jurisdiction over each defendant because each defendant is either a

corporation that conducts business in and maintains operations in this District or is an individual

who has sufficient minimum contacts with this District so as to render the exercise of jurisdiction by

the District courts permissible under traditional notions of fair play and substantial justice.

                                             PARTIES

       14.     Plaintiff Boca Raton Firefighters’ and Police Pension Fund is and continuously has

been a shareholder of ProPetro since January 2018. Plaintiff will adequately represent ProPetro’s

interests in the derivative claims asserted against defendants herein.

                                                 -6-
              Case 7:20-cv-00030 Document 1 Filed 01/31/20 Page 8 of 45




        15.    Nominal defendant ProPetro Holding Corp. is a Delaware corporation with its

principal executive offices located at 1706 S. Midkiff, Building B, Midland, Texas 79701. ProPetro

common stock trades on the New York Stock Exchange under the ticker symbol “PUMP.”

        16.    Defendant Spencer D. Armour III (“Armour”) has served as a director of ProPetro

since 2013. Armour received at least $795,891 in fees and other incentive-based compensation not

justified by the Company’s performance while under his stewardship. Armour also sold 306,106

shares of ProPetro stock for insider trading proceeds of $5,359,738. Armour is a named defendant in

the Securities Class Action.

        17.    Defendant Mark S. Berg (“Berg”) has served as a director of ProPetro since February

2019.

        18.    Defendant Anthony Best (“Best”) has served as a director of ProPetro since 2018. He

also has served on the Audit and Compensation Committees of the ProPetro Board. Best received at

least $176,984 in fees and other incentive-based compensation not justified by the Company’s

performance while under his stewardship.

        19.    Defendant Pryor Blackwell (“Blackwell”) has served as a director of ProPetro since

2017. He also has served on the Compensation and Nominating and Corporate Governance

Committees of the ProPetro Board. Blackwell received at least $274,143 in fees and other incentive-

based compensation not justified by the Company’s performance while under his stewardship.

        20.    Defendant Alan E. Douglas (“Douglas”) has served as a director of ProPetro since

2017. He also has served on the Audit and Nominating and Corporate Governance Committees of

the ProPetro Board. Douglas received at least $298,659 in fees and other incentive-based

compensation not justified by the Company’s performance while under his stewardship.

        21.    Defendant Phillip A. Gobe (“Gobe”) has served as a director of ProPetro since July

2019. He also has served as Executive Chairman of ProPetro since October 2019.
                                               -7-
             Case 7:20-cv-00030 Document 1 Filed 01/31/20 Page 9 of 45




       22.     Defendant Jack B. Moore (“Moore”) has served as a director of ProPetro since 2017.

He also has served on the Audit and Nominating and Corporate Governance Committees of the

ProPetro Board. Moore received at least $317,203 in fees and other incentive-based compensation

not justified by the Company’s performance while under his stewardship.

       23.     Defendant Dale Redman (“Redman”) has served as a director of ProPetro since 2005.

He has also served as Chief Executive Officer of ProPetro since 2008. Redman received at least

$13,702,212 in cash, bonuses, stock awards, and other incentive-based compensation not justified by

the Company’s performance while under his stewardship. Redman also sold 370,370 shares of

ProPetro stock for insider trading proceeds of $5,185,180. Redman is a named defendant in the

Securities Class Action.

       24.     Defendant Steven Beal (“Beal”) served as a director of ProPetro from April 2017

until July 11, 2019. He also served on the Audit and Compensation Committees of the ProPetro

Board. Beal received at least $322,106 in fees and other incentive-based compensation not justified

by the Company’s performance while under his stewardship.

       25.     Defendant Schuyler E. Coppedge (“Coppedge”) served as a director of ProPetro from

2013 to May 2018. Coppedge is a named defendant in the Securities Class Action.

       26.     Defendant Stephen Herman (“Herman”) served as a director of ProPetro from March

2013 to December 2017. Herman is a named defendant in the Securities Class Action.

       27.     Defendant Matthew H. Himler (“Himler”) served as a director of ProPetro from

October 2016 to January 2018. Himler is a named defendant in the Securities Class Action.

       28.     Defendant Royce W. Mitchell (“Mitchell”) served as a director of ProPetro from

February 2019 to July 2019. He also has served on the Audit Committee of the ProPetro Board.

       29.     Defendant Peter Labbat (“Labbat”) served as a director of ProPetro from 2013 to May

2018. Labbat is a named defendant in the Securities Class Action.
                                               -8-
             Case 7:20-cv-00030 Document 1 Filed 01/31/20 Page 10 of 45




       30.     Defendant Jeffrey Smith (“Smith”) served as Chief Financial Officer of ProPetro

from 2005 to October 2019. He currently serves as Chief Administrative Officer of ProPetro. Smith

received at least $7,559,216 in cash, bonuses, stock awards, and other incentive-based compensation

not justified by the Company’s performance while under his stewardship. Smith also sold 222,221

shares of ProPetro stock for insider trading proceeds of $3,111,094. Smith is a named defendant in

the Securities Class Action.

       31.     Defendant Ian Denholm (“Denholm”) served as Chief Accounting Officer of ProPetro

from August 2017 until October 3, 2019. Denholm received at least $1,431,644 in cash, bonuses,

stock awards, and other incentive-based compensation not justified by the Company’s performance

while under his stewardship. Denholm is a named defendant in the Securities Class Action.

      THE FIDUCIARY DUTIES OF PROPETRO’S DIRECTORS AND OFFICERS

       32.     By reason of their positions as ProPetro directors and/or officers and because of their

ability to direct and control the Company’s business and corporate affairs, defendants owed ProPetro

and its shareholders a fiduciary duty to use their utmost ability to control and manage ProPetro in an

honest and lawful manner. Toward that end, ProPetro’s directors and officers owed the Company

and its shareholders fiduciary duties to exercise candor, loyalty, good faith, and reasonable

supervision over the Company’s management, policies, practices, and internal controls.

       33.     More specifically, as ProPetro’s directors and officers, defendants’ fiduciary duties

required them to, among other things: (i) ensure that the Company complied with its legal

obligations and requirements, including legal compliance with the corporations and federal securities

laws, as well as acting only within the scope of legal authority and disseminating truthful and

accurate statements to ProPetro shareholders; (ii) conduct the Company’s affairs in an efficient,

business-like manner so as to make it possible to provide the highest quality performance of the

Company’s business, to avoid wasting the Company’s assets, and to lawfully maximize the value of
                                                -9-
              Case 7:20-cv-00030 Document 1 Filed 01/31/20 Page 11 of 45




the Company’s shares; (iii) properly and accurately guide investors and analysts as to the true

financial condition of the Company at any given time, including making accurate statements about

the Company’s financial results and internal controls; (iv) remain fully informed as to how ProPetro

conducts its operations and, upon receipt of notice or information of imprudent or unsound

conditions or practices, make reasonable inquiry in connection therewith and take steps to correct

such conditions or practices and make such disclosures as are necessary to comply with the securities

laws; (v) ensure that ProPetro was operated in a diligent, honest, and prudent manner in compliance

with all applicable laws, rules, and regulations, including the corporations and securities laws; and

(vi) refrain from breaching their fiduciary duties to the Company by adopting practices, procedures,

and controls inconsistent with their fiduciary duties of care, candor, loyalty, and good faith.

       34.      Further still, under the Charter of the Audit Committee of the ProPetro Board, the

members of the Audit Committee are responsible for the Company’s financial reporting processes

and oversight of related-party transactions. This includes, among other things, reviewing and

approving ProPetro’s annual and quarterly financial reports filed on SEC Forms 10-K and 10-Q and

earnings press releases filed on SEC Form 8-K in conjunction with their release to ProPetro

shareholders. The Audit Committee Charter states, in part:

       I.       Purpose

               The purpose of the Audit Committee (the “Committee”) is to assist the Board
       of Directors (the “Board”) of ProPetro Holding Corp. (the “Company”) in its
       oversight of: (i) the integrity of the Company’s financial statements; (ii) the
       Company’s compliance with legal and regulatory requirements; (iii) the independent
       auditor’s qualifications and independence; (iv) the performance of the Company’s
       independent auditor; and (v) the design and implementation of the Company’s
       internal audit function, and the performance of the internal audit function after it has
       been established.

                                          *       *       *

       III.     Meetings, Procedures and Authority


                                                - 10 -
      Case 7:20-cv-00030 Document 1 Filed 01/31/20 Page 12 of 45




        The Committee must meet at least once during each fiscal quarter. The
Committee must periodically meet separately with management, with the
independent auditor, with the Company personnel primarily responsible for the
design and implementation of the internal audit function, and with the internal
auditor (or other personnel responsible for the internal audit function) after the
internal audit function has been established.

                                  *      *       *

IV.     Duties and Responsibilities

                                  *      *       *

        Annual Financial Statements and Annual Audit

        3.     Audit Problems. The Committee must discuss with the independent
auditor any audit problems or difficulties and management’s response.

        4.     Form 10-K Review. The Committee must review and discuss the
annual audited financial statements with management and the independent auditor,
including the Company’s disclosures under “Management’s Discussion and Analysis
of Financial Condition and Results of Operations.”

        5.      Audit Committee Report. The Committee must provide the Company
with the report of the Committee with respect to the audited financial statements for
inclusion in each of the Company’s annual proxy statements.

        Quarterly Financial Statements

        6.     Form 10-Q Review. The Committee must review and discuss the
quarterly financial statements with management and the independent auditor,
including the Company’s disclosures under “Management’s Discussion and Analysis
of Financial Condition and Results of Operations.”

        Other Duties and Responsibilities

       7.     Review of Earnings Releases. The Committee must discuss the
Company’s earnings press releases, as well as financial information and earnings
guidance provided to analysts and rating agencies.

      8.     Risk Assessment and Risk Management. The Committee must discuss
the Company’s policies with respect to risk assessment and risk management.

                                  *      *       *

        11.     Reports to the Board of Directors. The Committee must report
regularly to the Board regarding the activities of the Committee.

                                  *      *       *
                                       - 11 -
             Case 7:20-cv-00030 Document 1 Filed 01/31/20 Page 13 of 45




              14.     Review of Related Person Transactions. The Committee must discuss
       with management and the independent auditor any related person transactions
       brought to the Committee’s attention that could reasonably be expected to have a
       material impact on the Company’s financial statements.

               15.     Review of Code of Ethics and Conduct. The Committee must, at least
       annually, consider and discuss with management and the independent auditor the
       Company’s Code of Ethics and Conduct and the procedures in place to enforce the
       Code of Ethics and Conduct. The Committee must also consider and discuss and, as
       appropriate, grant requested waivers from the Code of Ethics and Conduct brought to
       the attention of the Committee, though the Committee may defer any decision with
       respect to any waiver to the Board.

        CONSPIRACY, AIDING AND ABETTING AND CONCERTED ACTION

       35.     In committing the wrongful acts complained of herein, defendants pursued or joined

in the pursuit of a common course of conduct and acted in concert with one another in furtherance of

a common plan or design. In addition to the wrongful conduct complained of herein giving rise to

primary liability, defendants further aided and abetted and/or assisted each other in breach of their

fiduciary duties.

       36.     Each of the defendants aided and abetted and rendered substantial assistance in the

wrongs complained of herein. In taking such action to substantially assist the commission of the

wrongdoing complained of herein, each defendant acted with knowledge of the primary wrongdoing,

substantially assisted the accomplishment of that wrongdoing, and was aware of his overall

contribution to and furtherance of the wrongdoing.

                           DEFENDANTS’ UNLAWFUL SCHEME

       37.     ProPetro is an oilfield services company that provides “hydraulic fracturing and other

complementary services to leading upstream oil and gas companies engaged in the exploration and

production . . . of North American unconventional oil and natural gas resources.”

       38.     On March 22, 2017, ProPetro completed the IPO of 25 million shares of its common

stock, 13.250 million shares of which were sold by the Company and 11.750 million shares of which

were sold by certain selling stockholders, including defendants Redman and Smith, at a price of
                                              - 12 -
             Case 7:20-cv-00030 Document 1 Filed 01/31/20 Page 14 of 45




$14.00 per share pursuant to a Registration Statement on Form S-1 initially filed by ProPetro with

the SEC on February 8, 2017. In total, ProPetro raised approximately $175 million in net proceeds

from the IPO to be used for, among other things, the purchase of additional hydraulic fracturing units

and general corporate purposes.

       39.     In the Registration Statement for the IPO, ProPetro represented that its Board was

prepared to “adopt a code of business conduct and ethics in connection with the completion of th[e

IPO]” and represented that ProPetro would conduct quarterly reviews of its related-party transactions

to ensure proper compliance. Regarding the Company’s policy governing the review of related-

party transactions, the Registration Statement represented, in relevant part, as follows:

               Our board of directors will adopt a code of business conduct and ethics in
       connection with the completion of this offering that will provide that the board of
       directors or its authorized committee will review on at least a quarterly basis all
       transactions with related persons that are required to be disclosed under SEC rules
       and, when appropriate, initially authorize or ratify all such transactions. In
       connection with this offering, we will establish an audit committee consisting solely
       of independent directors whose functions will be set forth in the audit committee
       charter. We anticipate that one of the audit committee’s functions will be to review
       and approve all relationships and transactions in which we and our directors, director
       nominees and executive officers and their immediate family members, as well as
       holders of more than 5% of any class of our voting securities and their immediate
       family members, have a direct or indirect material interest. We anticipate that such
       policy will be a written policy included as part [of] the audit committee charter that
       will be implemented by the audit committee and in the Code of Business Conduct
       and Ethics that our board of directors will adopt prior to the completion of this
       offering.

                The code of business conduct and ethics will provide that, in determining
       whether or not to recommend the initial approval or ratification of a transaction with
       a related person, the board of directors or its authorized committee should consider
       all of the relevant facts and circumstances available, including (if applicable) but not
       limited to: (i) whether there is an appropriate business justification for the
       transaction; (ii) the benefits that accrue to us as a result of the transaction; (iii) the
       terms available to unrelated third parties entering into similar transactions; (iv) the
       impact of the transaction on a director’s independence (in the event the related
       person is a director, an immediate family member of a director or an entity in which
       a director or an immediate family member of a director is a partner, shareholder,
       member or executive officer); (v) the availability of other sources for comparable
       services; (vi) whether it is a single transaction or a series of ongoing, related
                                                 - 13 -
             Case 7:20-cv-00030 Document 1 Filed 01/31/20 Page 15 of 45




       transactions; and (vii) whether entering into the transaction would be consistent with
       the code of business conduct and ethics.

       40.     After the IPO, on May 10, 2017, defendants caused ProPetro to issue a press release

announcing its financial results for the first quarter of 2017 (“1Q17”), ended March 31, 2017. The

press release, filed with the SEC on Form 8-K and disseminated to ProPetro shareholders, stated, in

relevant part, as follows:

       ProPetro Holding Corp. (“ProPetro” or “the Company”) (NYSE: PUMP) today
       announced financial and operational results for the first quarter of 2017.

       First Quarter 2017 Highlights

                      Total revenue for the quarter increased 96% to $171.9 million,
                       compared to $87.9 million for the first quarter 2016.

                      Net loss for the quarter was $24.4 million, or $0.43 loss per diluted
                       share including special items, as compared to a net loss of $12.9
                       million, or $0.37 loss per diluted share, for the first quarter 2016.

                      Adjusted EBITDA for the quarter was $16.2 million, up
                       approximately 700% from $2.0 million for the first quarter 2016.

                      Completed the Company’s Initial Public Offering (IPO), which
                       generated net proceeds to ProPetro of $170.1 million.

                                         *       *       *

               According to data published by Baker Hughes Inc., the Permian Basin rig
       count, a significant driver of the Company’s business, increased 21% from 264 at
       December 30, 2016 to 319 as of March 31, 2017. This was a key factor in ProPetro
       maintaining 100% utilization of its fleet in the first quarter of 2017. The Permian
       Basin rig count as of May 5, 2017 was 349, a 9% increase from the end of the first
       quarter.

               Dale Redman, Chief Executive Officer, commented, “We are pleased to
       report our first quarterly results following our recent IPO. Our business performed
       very well during the quarter and our fleet remained fully utilized. Our deep
       relationships and operational alignment with customers allowed us to further
       capitalize on the rapidly expanding rig count and strong demand for pressure
       pumping services in the Permian Basin. Moreover, as a result of our IPO in March,
       we have secured the funding for four new-build pressure pumping fleets and ended
       the period with increased financial flexibility that will enable us to execute on our
       announced expansion initiatives and other opportunities to grow the business.”

                                               - 14 -
              Case 7:20-cv-00030 Document 1 Filed 01/31/20 Page 16 of 45




       41.      On May 12, 2017, ProPetro filed its 1Q17 Quarterly Report on Form 10-Q with the

SEC for the period ended March 31, 2017. In the 1Q17 Form 10-Q, defendants reported that

ProPetro enjoyed quarterly revenues of $171.9 million, a net loss of $24.3 million, and diluted

earnings per share of ($0.43) per share.

       42.      As to the effectiveness and status of the Company’s internal controls over disclosures

and financial reporting, the 1Q17 Form 10-Q continued, in relevant part, as follows:

       Evaluation of Disclosure Controls and Procedures

               We maintain disclosure controls and procedures that are designed to provide
       reasonable assurance that the information required to be disclosed by us in our
       reports that we file or submit under the Exchange Act is recorded, processed,
       summarized and reported within the time periods specified in the SEC’s rules and
       forms and that such information is accumulated and communicated to our
       management, including our principal executive officer and principal financial officer,
       as appropriate, to allow timely decisions regarding required disclosure.

               As required by Rule 13a-15(b) under the Exchange Act, we have evaluated,
       under the supervision and with the participation of our management, including our
       principal executive officer and principal financial officer, the effectiveness of the
       design and operation of our disclosure controls and procedures (as defined in Rules
       13a-15(e) and 15d-15(e) under the Exchange Act) as of the end of the period covered
       by this Quarterly Report. Based upon that evaluation, our principal executive officer
       and principal financial officer concluded that our disclosure controls and procedures
       were effective at the reasonable assurance level as of March 31, 2017.

       Changes in Internal Controls over Financial Reporting

              No changes in our system of internal control over financial reporting (as
       defined in Rules 13a-15(f) and 15d-15(f) under the Exchange Act) occurred during
       the quarterly period ended March 31, 2017 that have materially affected, or are
       reasonably likely to materially affect, our internal control over financial reporting.

       43.      On August 8, 2017, defendants caused ProPetro to issue a press release announcing

its financial results for the second quarter of 2017 (“2Q17”), ended June 30, 2017. The press release,

filed with the SEC on Form 8-K and disseminated to ProPetro shareholders, stated, in relevant part,

as follows:

       ProPetro Holding Corp. (“ProPetro” or “the Company”) (NYSE: PUMP) today
       announced financial and operational results for the second quarter of 2017.
                                             - 15 -
             Case 7:20-cv-00030 Document 1 Filed 01/31/20 Page 17 of 45




       Second Quarter 2017 Highlights

                     Total revenue for the quarter increased 24% to $213.5 million,
                      compared to $171.9 million for the first quarter of 2017.

                     Net income for the quarter was $4.9 million, or $0.06 per diluted
                      share, as compared to a net loss of $24.4 million, or $0.43 loss per
                      diluted share, for the first quarter of 2017.

                     Adjusted EBITDA for the quarter was $30.7 million, up
                      approximately 89% from $16.2 million for the first quarter of 2017.

                     Frac fleet remained fully utilized, including deployment of two new
                      build fleets, ending the period with total capacity of 510,000
                      hydraulic horsepower (“HHP”) – more than a 20% increase as
                      compared to the end of the first quarter of 2017.

                     Recently took delivery and immediately commenced operations of an
                      additional frac fleet bringing total deployed capacity to 555,000 HHP,
                      with plans to build and deploy three incremental fleets by year end,
                      bringing total frac fleet capacity to 690,000 HHP.

                                             *            *   *

               Dale Redman, Chief Executive Officer, commented, “Our business in the
       second quarter of 2017 continued to improve on the back of strong Permian Basin rig
       count growth and an undersupplied frac market, resulting in increased demand for
       our services. The successful deployment of new equipment allowed us to further
       strengthen our relationships with customers who recognize our proven track record
       of unsurpassed operational execution. This unique industry position supports our
       view that we will continue to see strong demand for pressure pumping, and we are
       responding to the long-term needs of our customers through further expansion of our
       frac fleet capacity.”

       44.     On August 11, 2017, ProPetro filed its 2Q17 Quarterly Report on Form 10-Q with the

SEC for the period ended June 30, 2017. In the 2Q17 Form 10-Q, defendants reported that ProPetro

enjoyed quarterly revenues of $213.4 million, net income of $4.9 million, and diluted earnings per

share of $0.06 per share.

       45.     As to the effectiveness and status of the Company’s internal controls over disclosures

and financial reporting, the 2Q17 Form 10-Q continued, in relevant part, as follows:

       Evaluation of Disclosure Controls and Procedures

                                                 - 16 -
              Case 7:20-cv-00030 Document 1 Filed 01/31/20 Page 18 of 45




                We maintain disclosure controls and procedures that are designed to provide
        reasonable assurance that the information required to be disclosed by us in our
        reports that we file or submit under the Exchange Act is recorded, processed,
        summarized and reported within the time periods specified in the SEC’s rules and
        forms and that such information is accumulated and communicated to our
        management, including our principal executive officer and principal financial officer,
        as appropriate, to allow timely decisions regarding required disclosure.

                As required by Rule 13a-15(b) under the Exchange Act, we have evaluated,
        under the supervision and with the participation of our management, including our
        principal executive officer and principal financial officer, the effectiveness of the
        design and operation of our disclosure controls and procedures (as defined in Rules
        13a-15(e) and 15d-15(e) under the Exchange Act) as of the end of the period covered
        by this Quarterly Report. Based upon that evaluation, our principal executive officer
        and principal financial officer concluded that our disclosure controls and procedures
        were effective at the reasonable assurance level as of June 30, 2017.

        Changes in Internal Control over Financial Reporting

               No changes in our system of internal control over financial reporting (as
        defined in Rules 13a-15(f) and 15d-15(f) under the Exchange Act) occurred during
        the quarterly period ended June 30, 2017 that have materially affected, or are
        reasonably likely to materially affect, our internal control over financial reporting.

        46.     On November 1, 2017, defendants caused ProPetro to issue a press release

announcing its financial results for the third quarter of 2017 (“3Q17”), ended September 30, 2017.

The press release, filed with the SEC on Form 8-K and disseminated to ProPetro shareholders,

stated, in relevant part, as follows:

        ProPetro Holding Corp. (“ProPetro” or “the Company”) (NYSE: PUMP) today
        announced financial and operational results for the third quarter of 2017.

        Third Quarter 2017 Highlights

                       Total revenue for the quarter increased 32% to $282.7 million,
                        compared to $213.5 million for the second quarter of 2017.

                       Net income for the quarter was $22.0 million, or $0.25 per diluted
                        share, as compared to $4.9 million, or $0.06 per diluted share, for the
                        second quarter of 2017.

                       Adjusted EBITDA for the quarter was $47.8 million, up 56% from
                        $30.7 million for the second quarter of 2017. Adjusted EBITDA
                        margin for the third quarter was 16.9% – a substantial increase from
                        14.4% in the preceding quarter.
                                                - 17 -
             Case 7:20-cv-00030 Document 1 Filed 01/31/20 Page 19 of 45




                     Frac fleet remained fully utilized, including deployment of three new-
                      build fleets, ending the period with total capacity of 645,000
                      hydraulic horsepower (“HHP”) – more than a 26% increase as
                      compared to the end of the second quarter of 2017.

                     Recently took delivery and immediately commenced operations of an
                      additional frac fleet bringing total deployed capacity to 690,000 HHP.
                      The Company plans to build and deploy one additional fleet in the
                      first quarter of 2018, which will increase total frac fleet capacity to
                      735,000 HHP, or 17 fleets.

                                             *       *       *

               Dale Redman, Chief Executive Officer, commented, “I am pleased to report
       that continued strength in activity in the Permian Basin and solid demand for our
       fully utilized frac fleet resulted in another quarter of solid growth and financial
       performance for ProPetro. Our operations team did an excellent job of working
       closely with and serving the specific needs of our customers, who remain very
       efficient and collaborative. We will continue to focus on providing unparalleled
       performance and customer service as we prudently and methodically expand our
       unique platform in the Permian Basin.”

       47.     On November 2, 2017, ProPetro filed its 3Q17 Quarterly Report on Form 10-Q with

the SEC for the period ended September 30, 2017. In the 3Q17 Form 10-Q, defendants reported that

ProPetro enjoyed quarterly revenues of $282.7 million, net income of $21.9 million, and diluted

earnings per share of $0.26 per share.

       48.     As to the effectiveness and status of the Company’s internal controls over disclosures

and financial reporting, the 3Q17 Form 10-Q continued, in relevant part, as follows:

       Evaluation of Disclosure Controls and Procedures

               We maintain disclosure controls and procedures that are designed to provide
       reasonable assurance that the information required to be disclosed by us in our
       reports that we file or submit under the Exchange Act is recorded, processed,
       summarized and reported within the time periods specified in the SEC’s rules and
       forms and that such information is accumulated and communicated to our
       management, including our principal executive officer and principal financial officer,
       as appropriate, to allow timely decisions regarding required disclosure.

               As required by Rule 13a-15(b) under the Exchange Act, we have evaluated,
       under the supervision and with the participation of our management, including our
       principal executive officer, principal financial officer and principal accounting
       officer, the effectiveness of the design and operation of our disclosure controls and
                                                - 18 -
             Case 7:20-cv-00030 Document 1 Filed 01/31/20 Page 20 of 45




       procedures (as defined in Rules 13a-15(e) and 15d-15(e) under the Exchange Act) as
       of the end of the period covered by this Quarterly Report. Based upon that
       evaluation, our principal executive officer, principal financial officer and principal
       accounting officer concluded that our disclosure controls and procedures were
       effective at the reasonable assurance level as of September 30, 2017.

       Changes in Internal Control over Financial Reporting

              No changes in our system of internal control over financial reporting (as
       defined in Rules 13a-15(f) and 15d-15(f) under the Exchange Act) occurred during
       the quarterly period ended September 30, 2017 that have materially affected, or are
       reasonably likely to materially affect, our internal control over financial reporting.

       49.     On March 26, 2018, defendants caused ProPetro to issue a press release announcing

its financial results for the fourth quarter of 2017 (“4Q17”) and fiscal year 2017, ended December

31, 2017. The press release, filed with the SEC on Form 8-K and disseminated to ProPetro

shareholders, stated, in relevant part, as follows:

       ProPetro Holding Corp. (“ProPetro” or “the Company”) (NYSE: PUMP) today
       announced financial and operational results for the full year and fourth quarter of
       2017, and additional expansion of its fleet.

       Full Year 2017 Operational Highlights

                      Grew year-end fleet capacity by 64% to 690,000 hydraulic
                       horsepower (“HHP”), or 16 fleets, from 420,000 HHP, or ten fleets,
                       at the end of 2016;

                      Maintained 100% fleet utilization throughout the year;

                      Purchased 86 Tier 2 engines estimated to yield approximately $30
                       million in savings;

                      Implemented and completed transition from carbon steel to stainless
                       steel fluid ends;

                      Expanded operations to the Delaware Basin, and

                      Maintained safety and performance metrics while growing employee
                       head count nearly 100%.

       Full Year 2017 Financial Highlights

                      Successfully completed initial public offering to fund growth
                       initiatives and strengthen balance sheet;
                                                - 19 -
             Case 7:20-cv-00030 Document 1 Filed 01/31/20 Page 21 of 45




                     Increased total revenue by 125% to $981.9 million from $436.9
                      million in 2016;

                     Reported net income of $12.6 million as compared to a net loss of
                      $53.1 million in 2016; and

                     Grew adjusted EBITDA to $137.4 million from $7.8 million in 2016
                      – more than a 1,600% increase.

       Fourth Quarter 2017 Highlights

                     Increased total revenue by 11% to $313.7 million from $282.7
                      million in the third quarter of 2017;

                     Posted net income of $10.1 million and adjusted EBITDA of $42.8
                      million; and

                     Deployed one new-build fleet (45,000 HHP).

                                         *       *       *

               Dale Redman, Chief Executive Officer, commented, “2017 was clearly the
       most transformational year in the Company’s history from both an operational and
       financial perspective. Driving our results was a continued unwavering focus on
       exceeding the needs of our customers and working closely with our supply chain
       partners as we grew our best-in-class fleet without sacrificing safety or performance.
       I am incredibly proud of our team’s accomplishments during the past year, which is a
       direct testament to the tireless efforts of our workforce. While our fourth quarter
       results were affected by a higher than originally anticipated amount of holiday time
       off, more vertical completion work than expected, and inclement weather, I am
       pleased to report we are off to a strong start for 2018 and anticipate another
       outstanding year for ProPetro.”

(Footnote omitted.)

       50.     On March 27, 2018, ProPetro filed its 2017 Annual Report on Form 10-K with the

SEC for the period ended December 31, 2017. In the 2017 Form 10-K, defendants reported that

ProPetro enjoyed annual revenues of $981.8 million, net income of $12.6 million, and diluted

earnings per share of $0.17 per share.

       51.     As to the effectiveness and status of the Company’s internal controls over disclosures

and financial reporting, the 2017 Form 10-K continued, in relevant part, as follows:

       Evaluation of Disclosure Controls and Procedures
                                               - 20 -
              Case 7:20-cv-00030 Document 1 Filed 01/31/20 Page 22 of 45




               We maintain disclosure controls and procedures that are designed to provide
       reasonable assurance that the information required to be disclosed by us in our
       reports that we file or submit under the Exchange Act is recorded, processed,
       summarized and reported within the time periods specified in the SEC’s rules and
       forms and that such information is accumulated and communicated to our
       management, including our principal executive officer and principal financial officer,
       as appropriate, to allow timely decisions regarding required disclosure.

               As required by Rule 13a-15(b) under the Exchange Act, we have evaluated,
       under the supervision and with the participation of our management, including our
       principal executive officer, principal financial officer and principal accounting
       officer, the effectiveness of the design and operation of our disclosure controls and
       procedures (as defined in Rules 13a-15(e) and 15d-15(e) under the Exchange Act) as
       of the end of the period covered by this report. Based upon that evaluation, our
       principal executive officer, principal financial officer and principal accounting
       officer concluded that our disclosure controls and procedures were effective at the
       reasonable assurance level as of December 31, 2017.

       Management’s Report on Internal Control over Financial Reporting

               We are required to comply with the SEC’s rules implementing Section 302 of
       the Sarbanes‑Oxley Act of 2002, which requires our management to certify financial
       and other information in our quarterly and annual reports and provide an annual
       management report on the effectiveness of our internal control over financial
       reporting. We will not be required to make our first assessment of our internal
       control over financial reporting until the year of our second annual report required to
       be filed with the SEC.

              Our independent registered public accounting firm is not yet required to
       formally attest to the effectiveness of our internal controls over financial reporting,
       and will not be required to do so for as long as we are an “emerging growth
       company” pursuant to the provisions of the JOBS Act.

       Changes in Internal Control over Financial Reporting

               No changes in our system of internal control over financial reporting (as
       defined in Rules 13a-15(f) and 15d-15(f) under the Exchange Act) occurred during
       the quarter ended December 31, 2017 that have materially affected, or are reasonably
       likely to materially affect, our internal control over financial reporting.

       52.      On May 8, 2018, defendants caused ProPetro to issue a press release announcing its

financial results for the first quarter of 2018 (“1Q18”), ended March 31, 2018. The press release,

filed with the SEC on Form 8-K and disseminated to ProPetro shareholders, stated, in relevant part,

as follows:

                                               - 21 -
             Case 7:20-cv-00030 Document 1 Filed 01/31/20 Page 23 of 45




       ProPetro Holding Corp. (“ProPetro” or “the Company”) (NYSE: PUMP) today
       announced financial and operational results for the first quarter of 2018.

       First Quarter 2018 and Recent Highlights

                     Total revenue for the quarter increased approximately 23% to $385.2
                      million, compared to $313.7 million for the fourth quarter of 2017.

                     Net income for the quarter was $36.7 million, or $0.42 per diluted
                      share, as compared to $10.1 million, or $0.12 per diluted share, for
                      the fourth quarter of 2017.

                     Adjusted EBITDA for the quarter was $76.7 million, up 79% from
                      $42.8 million for the fourth quarter of 2017.

                     Frac fleet remained fully utilized, including deployment of two new-
                      build fleets, and an additional 35,000 hydraulic horsepower (“HHP”)
                      into the legacy fleet. Period ending capacity was 815,000 HHP, or 18
                      fleets – more than a 18% [sic] increase as compared to 690,000 HHP
                      at the end of the fourth quarter of 2017.

                     In April took delivery and immediately commenced operations of an
                      additional new-build frac fleet bringing total deployed capacity to
                      860,000 HHP, or 19 fleets.

                     As previously announced, the Company plans to deploy one
                      additional new-build fleet in the fourth quarter of 2018. This addition
                      will increase total frac fleet capacity to 905,000 HHP, or 20 fleets.

                                         *       *       *

               Dale Redman, Chief Executive Officer, commented, “I am pleased to report
       that our business is off to a great start in 2018. Through our best in class operations
       team and close collaboration with our customers, we avoided many of the headwinds
       that our sector faced in the first quarter. We are especially encouraged by the
       continued strength in activity in the Permian Basin and strong demand for our fully
       utilized frac fleet. We will continue to focus on executing at the wellsite to provide
       our customers with unmatched service as we help them harvest their respective
       resources in the most active onshore basin in the U.S.”

       53.     On May 9, 2018, ProPetro filed its 1Q18 Quarterly Report on Form 10-Q with the

SEC for the period ended March 31, 2018. In the 1Q18 Form 10-Q, defendants reported that

ProPetro enjoyed quarterly revenues of $385.2 million, net income of $36.7 million, and diluted

earnings per share of $0.42 per share.

                                               - 22 -
              Case 7:20-cv-00030 Document 1 Filed 01/31/20 Page 24 of 45




       54.      As to the effectiveness and status of the Company’s internal controls over disclosures

and financial reporting, the 1Q18 Form 10-Q continued, in relevant part, as follows:

       Evaluation of Disclosure Controls and Procedures

               We maintain disclosure controls and procedures that are designed to provide
       reasonable assurance that the information required to be disclosed by us in our
       reports that we file or submit under the Exchange Act is recorded, processed,
       summarized and reported within the time periods specified in the SEC’s rules and
       forms and that such information is accumulated and communicated to our
       management, including our principal executive officer, principal financial officer and
       principal accounting officer, as appropriate, to allow timely decisions regarding
       required disclosure.

               As required by Rule 13a-15(b) under the Exchange Act, we have evaluated,
       under the supervision and with the participation of our management, including our
       principal executive officer, principal financial officer and principal accounting
       officer, the effectiveness of the design and operation of our disclosure controls and
       procedures (as defined in Rules 13a-15(e) and 15d-15(e) under the Exchange Act) as
       of the end of the period covered by this Quarterly Report. Based upon that
       evaluation, our principal executive officer, principal financial officer and principal
       accounting officer concluded that our disclosure controls and procedures were
       effective at the reasonable assurance level as of March 31, 2018.

       Changes in Internal Control over Financial Reporting

              No changes in our system of internal control over financial reporting (as
       defined in Rules 13a-15(f) and 15d-15(f) under the Exchange Act) occurred during
       the quarterly period ended March 31, 2018 that have materially affected, or are
       reasonably likely to materially affect, our internal control over financial reporting.

       55.      On August 7, 2018, defendants caused ProPetro to issue a press release announcing

its financial results for the second quarter of 2018 (“2Q18”), ended June 30, 2018. The press release,

filed with the SEC on Form 8-K and disseminated to ProPetro shareholders, stated, in relevant part,

as follows:

       ProPetro Holding Corp. (“ProPetro” or “the Company”) (NYSE: PUMP) today
       announced record financial and operational results for the second quarter of 2018.

       Second Quarter 2018 and Recent Highlights

                      Total revenue for the quarter increased approximately 19% to $459.9
                       million, compared to $385.2 million for the first quarter of 2018.

                                                - 23 -
             Case 7:20-cv-00030 Document 1 Filed 01/31/20 Page 25 of 45




                     Net income for the quarter was $39.1 million, or $0.45 per diluted
                      share, as compared to $36.7 million, or $0.42 per diluted share, for
                      the first quarter of 2018.

                     Adjusted EBITDA for the quarter was $96.0 million, up 25% from
                      $76.7 million for the first quarter of 2018.

                     Frac fleet remained fully utilized, including deployment of one new-
                      build fleet during the quarter. Period ending capacity was 860,000
                      HHP, or 19 fleets – more than a 5% increase as compared to 815,000
                      HHP at the end of the first quarter of 2018.

                     As previously announced, the Company plans to take delivery of and
                      deploy one additional fleet in the fourth quarter of 2018. This
                      addition will increase total frac fleet capacity to 905,000 HHP, or 20
                      fleets.

                                         *       *       *

              Dale Redman, Chief Executive Officer, commented, “Our success during the
       second quarter was a direct result of our continued collaboration with a blue-chip
       customer base that remains focused on driving efficiencies in their completion
       techniques coupled with the outstanding execution of our operations team. As we
       have discussed previously, we anticipate Permian completions to further evolve into
       a manufacturing approach for the foreseeable future. Through leveraging our proven
       business model and fully-utilized fleet, we believe ProPetro is solidly positioned for
       continued success in this environment.”

       56.     On August 9, 2018, ProPetro filed its 2Q18 Quarterly Report on Form 10-Q with the

SEC for the period ended June 30, 2018. In the 2Q18 Form 10-Q, defendants reported that ProPetro

enjoyed quarterly revenues of $459.9 million, net income of $39.1 million, and diluted earnings per

share of $0.45 per share.

       57.     As to the effectiveness and status of the Company’s internal controls over disclosures

and financial reporting, the 2Q18 Form 10-Q continued, in relevant part, as follows:

       Evaluation of Disclosure Controls and Procedures

               We maintain disclosure controls and procedures that are designed to provide
       reasonable assurance that the information required to be disclosed by us in our
       reports that we file or submit under the Exchange Act is recorded, processed,
       summarized and reported within the time periods specified in the SEC’s rules and
       forms and that such information is accumulated and communicated to our

                                               - 24 -
              Case 7:20-cv-00030 Document 1 Filed 01/31/20 Page 26 of 45




        management, including our principal executive officer and principal financial officer,
        as appropriate, to allow timely decisions regarding required disclosure.

                As required by Rule 13a-15(b) under the Exchange Act, we have evaluated,
        under the supervision and with the participation of our management, including our
        principal executive officer and principal financial officer, the effectiveness of the
        design and operation of our disclosure controls and procedures (as defined in Rules
        13a-15(e) and 15d-15(e) under the Exchange Act) as of the end of the period covered
        by this Quarterly Report. Based upon that evaluation, our principal executive officer
        and principal financial officer concluded that our disclosure controls and procedures
        were effective at the reasonable assurance level as of June 30, 2018.

        Changes in Internal Control over Financial Reporting

               No changes in our system of internal control over financial reporting (as
        defined in Rules 13a-15(f) and 15d-15(f) under the Exchange Act) occurred during
        the quarterly period ended June 30, 2018 that have materially affected, or are
        reasonably likely to materially affect, our internal control over financial reporting.

        58.     On November 6, 2018, defendants caused ProPetro to issue a press release

announcing its financial results for the third quarter of 2018 (“3Q18”), ended September 30, 2018.

The press release, filed with the SEC on Form 8-K and disseminated to ProPetro shareholders,

stated, in relevant part, as follows:

        ProPetro Holding Corp. (“ProPetro” or “the Company”) (NYSE: PUMP) today
        announced financial and operational results for the third quarter of 2018.

        Third Quarter 2018 and Recent Highlights

                       Total revenue for the quarter was $434.0 million, as compared to
                        $459.9 million for the second quarter of 2018.

                       Net income was $46.3 million, or $0.53 per diluted share, an increase
                        of 18% from $39.1 million, or $0.45 per diluted share, for the second
                        quarter of 2018.

                       Adjusted EBITDA for the quarter was $103.4 million, an increase of
                        8% from $96.0 million for the second quarter of 2018.

                       Active hydraulic horsepower (“HHP”) deployed during the quarter
                        and at quarter end was 860,000, or 19 fleets.

                       The Company deployed one additional fleet in early October,
                        increasing current total frac fleet capacity to 905,000 HHP, or 20
                        fleets.
                                                - 25 -
             Case 7:20-cv-00030 Document 1 Filed 01/31/20 Page 27 of 45




                                         *       *       *

               Dale Redman, Chief Executive Officer, commented, “ProPetro’s success in
       the third quarter is a direct result of our differentiated, customer-centric business
       model. We remain extremely proud of our best-in-class team and the consistent
       results they produce. Our team supports some of the most effective and efficient
       operators in the upstream space, and we will remain closely focused on their needs as
       we finish 2018 strong and prepare for an exciting 2019.”

       59.     On November 8, 2018, ProPetro filed its 3Q18 Quarterly Report on Form 10-Q with

the SEC for the period ended September 30, 2018. In the 3Q18 Form 10-Q, defendants reported that

ProPetro enjoyed quarterly revenues of $434 million, net income of $46.3 million, and diluted

earnings per share of $0.53 per share.

       60.     As to the effectiveness and status of the Company’s internal controls over disclosures

and financial reporting, the 3Q18 Form 10-Q continued, in relevant part, as follows:

       Evaluation of Disclosure Controls and Procedures

               We maintain disclosure controls and procedures that are designed to provide
       reasonable assurance that the information required to be disclosed by us in our
       reports that we file or submit under the Exchange Act is recorded, processed,
       summarized and reported within the time periods specified in the SEC’s rules and
       forms and that such information is accumulated and communicated to our
       management, including our principal executive officer and principal financial officer,
       as appropriate, to allow timely decisions regarding required disclosure.

               As required by Rule 13a-15(b) under the Exchange Act, we have evaluated,
       under the supervision and with the participation of our management, including our
       principal executive officer and principal financial officer, the effectiveness of the
       design and operation of our disclosure controls and procedures (as defined in Rules
       13a-15(e) and 15d-15(e) under the Exchange Act) as of the end of the period covered
       by this Quarterly Report. Based upon that evaluation, our principal executive officer
       and principal financial officer concluded that our disclosure controls and procedures
       were effective at the reasonable assurance level as of September 30, 2018.

       Changes in Internal Control over Financial Reporting

              No changes in our system of internal control over financial reporting (as
       defined in Rules 13a-15(f) and 15d-15(f) under the Exchange Act) occurred during
       the quarterly period ended September 30, 2018 that have materially affected, or are
       reasonably likely to materially affect, our internal control over financial reporting.


                                               - 26 -
             Case 7:20-cv-00030 Document 1 Filed 01/31/20 Page 28 of 45




       61.     On February 26, 2019, defendants caused ProPetro to issue a press release

announcing its financial results for the fourth quarter of 2018 (“4Q18”) and fiscal year 2018, ended

December 31, 2018. The press release, filed with the SEC on Form 8-K and disseminated to

ProPetro shareholders, stated, in relevant part, as follows:

       ProPetro Holding Corp. (“ProPetro” or “the Company”) (NYSE: PUMP) today
       announced financial and operational results for the full year and fourth quarter of
       2018.

       Full Year 2018 Operational Highlights

                      Organically grew legacy business year-end fleet capacity by 215,000
                       to 905,000 hydraulic horsepower (“HHP”), or 20 fleets, from 690,000
                       HHP, or 16 fleets, at the end of 2017.

                      Maintained industry-leading fleet utilization throughout the year.

                      Enhanced industry-leading safety and performance metrics while
                       growing employee headcount over 50%

                      Entered into a strategic transaction for the acquisition of 510,000
                       HHP, or 8 fleets, from Pioneer Natural Resources (“Pioneer” or
                       “PXD”) and related 10-year dedicated service agreement . . . .

       Full Year 2018 Financial Highlights

                      Grew total revenue by 74% to $1.7 billion from $981.9 million in
                       2017.

                      Expanded net income by almost 14 times to $173.9 million, or $2.00
                       per diluted share, for 2018, from $12.6 million, or $0.16 per diluted
                       share, in 2017.

                      Increased adjusted EBITDA to $388.5 million from $137.4 million in
                       2017 – more than 180% higher.

       Fourth Quarter 2018 Highlights

                      Total revenue was $425.4 million as compared to the $434.0 million
                       in the third quarter 2018.

                      Grew net income to $51.8 million, a 12% increase from $46.3 million
                       in the previous quarter.



                                               - 27 -
             Case 7:20-cv-00030 Document 1 Filed 01/31/20 Page 29 of 45




                      Adjusted EBITDA increased 9% to $112.4 million from $103.3
                       million in the third quarter.

                      Deployed one new-build frac fleet 45,000 HHP, bringing total year-
                       end HHP to 905,000.

                      Closed transaction with Pioneer on December 31, 2018, bringing
                       company-wide/total HHP to 1,415,000 HHP.

                                         *       *       *

               Dale Redman, Chief Executive Officer, commented, “We are extremely
       proud of our results for 2018, and appreciate the outstanding efforts of our best-in-
       class team as they competed at the highest-level in what proved to be another pivotal
       year for the Permian Basin. As important, I want to thank our customers, supply
       chain partners, and other key stakeholders for their important contributions to our
       success. Underpinning our outperformance in 2018 was a resilient long-term model
       of providing unrivaled execution at the wellsite for the benefit of our customers, and
       we look forward to continued close collaboration in their ongoing efforts. Finally, we
       are very excited to have announced and closed on our strategic transaction and
       service agreement with Pioneer and would like to once again welcome all of our new
       teammates to the ProPetro team.”

(Footnote omitted.)

       62.     On March 1, 2019, ProPetro filed its 2018 Annual Report on Form 10-K with the

SEC for the period ended December 31, 2018. In the 2018 Form 10-K, defendants reported that

ProPetro enjoyed annual revenues of $1.7 billion, net income of $173.8 million, and diluted earnings

per share of $2.08 per share.

       63.     As to the effectiveness and status of the Company’s internal controls over disclosures

and financial reporting, the 2018 Form 10-K continued, in relevant part, as follows:

       Evaluation of Disclosure Controls and Procedures

               We maintain disclosure controls and procedures that are designed to provide
       reasonable assurance that the information required to be disclosed by us in our
       reports that we file or submit under the Exchange Act is recorded, processed,
       summarized and reported within the time periods specified in the SEC’s rules and
       forms and that such information is accumulated and communicated to our
       management, including our principal executive officer and principal financial officer,
       as appropriate, to allow timely decisions regarding required disclosure.


                                               - 28 -
              Case 7:20-cv-00030 Document 1 Filed 01/31/20 Page 30 of 45




               As required by Rule 13a-15(b) under the Exchange Act, we have evaluated,
       under the supervision and with the participation of our management, including our
       principal executive officer, principal financial officer and principal accounting
       officer, the effectiveness of the design and operation of our disclosure controls and
       procedures (as defined in Rules 13a-15(e) and 15d-15(e) under the Exchange Act) as
       of the end of the period covered by this report. Based upon that evaluation, our
       principal executive officer, principal financial officer and principal accounting
       officer concluded that our disclosure controls and procedures were effective at the
       reasonable assurance level as of December 31, 2018.

       Management’s Report on Internal Control over Financial Reporting

               Our management is responsible for establishing and maintaining adequate
       internal control over financial reporting, as such term is defined in Exchange Act
       Rule 13a-15(f). See page 48 for Management’s Report on Internal Control Over
       Financial Reporting. Deloitte & Touche LLP, an independent registered public
       accounting firm, has audited the effectiveness of our internal control over financial
       reporting as of December 31, 2018, as stated in their report, which is included herein.
       See page 50 for Report of Independent Registered Public Accounting Firm on its
       assessment of our internal control over financial reporting.

       Changes in Internal Control over Financial Reporting

               No changes in our system of internal control over financial reporting (as
       defined in Rules 13a-15(f) and 15d-15(f) under the Exchange Act) occurred during
       the quarter ended December 31, 2018 that have materially affected, or are reasonably
       likely to materially affect, our internal control over financial reporting.

       64.      On May 7, 2019, defendants caused ProPetro to issue a press release announcing its

financial results for the first quarter of 2019 (“1Q19”), ended March 31, 2019. The press release,

filed with the SEC on Form 8-K and disseminated to ProPetro shareholders, stated, in relevant part,

as follows:

       ProPetro Holding Corp. (“ProPetro” or “the Company”) (NYSE: PUMP) today
       announced financial and operational results for the first quarter of 2019.

       First Quarter 2019 Highlights

                      Total revenue for the quarter was $546.2 million, as compared to
                       $425.4 million for the fourth quarter of 2018.

                      Net income was $69.8 million, or $0.67 per diluted share, an increase
                       of 35% from $51.8 million, or $0.59 per diluted share, for the fourth
                       quarter of 2018.

                                               - 29 -
             Case 7:20-cv-00030 Document 1 Filed 01/31/20 Page 31 of 45




                      Adjusted EBITDA for the quarter was $150.3 million, an increase of
                       34% from $112.4 million for the fourth quarter of 2018.

                      Effective utilization for the first quarter was 27.0 fleets.

                      Plans to deploy two new-build electrically powered DuraStim® fleets
                       in late 2019.

                                          *       *       *

                Dale Redman, Chief Executive Officer, commented, “ProPetro’s success in
       the first quarter is yet another example of our differentiated, customer-centric and
       performance driven business model. We remain extremely proud of our best-in-class
       team and the consistent results they produce. I’m also proud to report that we’ve
       integrated approximately 500 employees from our Pioneer transaction and that they
       are already adding significant value as members of the ProPetro team. Our team
       continues to support some of the most effective and efficient operators in the
       upstream space, and we will remain closely focused on their needs as we execute
       plans for an exciting 2019.”

(Footnotes omitted.)

       65.     On May 8, 2019, ProPetro filed its 1Q19 Quarterly Report on Form 10-Q with the

SEC for the period ended March 31, 2019. In the 1Q19 Form 10-Q, defendants reported that

ProPetro enjoyed quarterly revenues of $546.2 million, net income of $69.8 million, and diluted

earnings per share of $0.67 per share.

       66.     As to the effectiveness and status of the Company’s internal controls over disclosures

and financial reporting, the 1Q19 Form 10-Q continued, in relevant part, as follows:

       Evaluation of Disclosure Controls and Procedures

               We maintain disclosure controls and procedures that are designed to provide
       reasonable assurance that the information required to be disclosed by us in our
       reports that we file or submit under the Exchange Act is recorded, processed,
       summarized and reported within the time periods specified in the SEC’s rules and
       forms and that such information is accumulated and communicated to our
       management, including our principal executive officer and principal financial officer,
       as appropriate, to allow timely decisions regarding required disclosure.

              As required by Rule 13a-15(b) under the Exchange Act, we have evaluated,
       under the supervision and with the participation of our management, including our
       principal executive officer and principal financial officer, the effectiveness of the
       design and operation of our disclosure controls and procedures (as defined in Rules
                                              - 30 -
             Case 7:20-cv-00030 Document 1 Filed 01/31/20 Page 32 of 45




       13a-15(e) and 15d-15(e) under the Exchange Act) as of the end of the period covered
       by this Quarterly Report. Based upon that evaluation, our principal executive officer
       and principal financial officer concluded that our disclosure controls and procedures
       were effective at the reasonable assurance level as of March 31, 2019.

       Changes in Internal Control over Financial Reporting

              No changes in our system of internal control over financial reporting (as
       defined in Rules 13a-15(f) and 15d-15(f) under the Exchange Act) occurred during
       the quarterly period ended March 31, 2019 that have materially affected, or are
       reasonably likely to materially affect, our internal control over financial reporting.

       67.     Driven by the Company’s purportedly strong financial results, the trading price of

ProPetro common stock advanced to as high as $24.66 per share on April 22, 2019 from $14.00 per

share on March 22, 2017. However, in early August 2019, defendants’ scheme began to collapse.

       68.     On August 8, 2019, ProPetro filed a Form 8-K with the SEC revealing that the

Company needed to delay its second quarter report and earnings call due to an ongoing review by its

Audit Committee concerning expense reimbursements, including $370,000 that was improperly

reimbursed to senior management, and other transactions involving related parties or conflicts of

interest. More specifically, the Company revealed, in relevant part, as follows:

               The Audit Committee (the “Committee”) of the Company’s board of directors
       (the “Board”), with assistance of independent outside counsel and accounting
       advisors, is in the process of conducting an internal review which initially focused on
       the Company’s disclosure of agreements previously entered into by the Company
       with AFGlobal Corporation (“AFGlobal”) for the purchase of Durastim® hydraulic
       fracturing fleets and effective communications related thereto. The review was later
       expanded to, among other items, review expense reimbursements and certain
       transactions involving related parties or potential conflicts of interest. Substantial
       work related to the review has been completed to date, and the Committee expects to
       complete its review within the next 30 days. The Company is also in the process of
       implementing improvements to address certain findings identified to date in the
       review.

       Preliminary Committee Findings

               As previously announced by the Company on June 28, 2019, the Company
       entered into revised agreements with AFGlobal pursuant to which it agreed to
       purchase one additional Durastim® hydraulic fracturing fleet, in addition to its
       agreements to purchase two Durastim® hydraulic fracturing fleets that were entered
       into during the quarter ended March 31, 2019. The Company also secured an option
                                             - 31 -
              Case 7:20-cv-00030 Document 1 Filed 01/31/20 Page 33 of 45




        to purchase up to three additional fleets exercisable through the end of 2020. These
        revised agreements amended and/or replaced previous contracts to purchase a total of
        six DuraStim® fleets, including four DuraStim® fleets that the Company committed
        to purchase in April 2019.

                As part of its review of internal controls, the Committee identified, due to
        inadequate documentation associated with the Company’s expense reimbursement
        practices, certain expenses reimbursed to members of senior management, including
        the chief executive officer and chief financial officer, that were incorrectly recorded
        as expenses of the Company and appropriately allocable to the officers individually.
        Each of these officers has reimbursed the Company in full for the identified amounts.
        The reimbursed amounts totaled approximately $370,000 since the Company’s initial
        public offering in 2017. Of the total amounts, approximately $346,000 were
        attributable to the chief executive officer and approximately $18,000 were
        attributable to the chief financial officer.

                Based on the review conducted to date, the Committee and management has
        not identified any failure to appropriately disclose related party transactions. The
        Committee and management have also not identified to date any items that would
        require revision or restatement of the Company’s historical financial statements.
        However, the review is continuing and there is no assurance that additional items will
        not be identified. The Company does not intend to provide additional updates on the
        results of the review until it is concluded or the Company determines that further
        disclosure is appropriate or necessary.

        Preliminary Internal Controls and Disclosure Controls Findings

                The Company’s management is evaluating certain internal control
        deficiencies identified to date as a result of the review. Management has not yet
        completed this process but is likely to conclude that certain internal control
        deficiencies, rising to a level of a material weakness, resulted in the Company’s
        disclosure controls and procedures not being effective. In the course of the
        continuing review, management may identify additional deficiencies that rise to a
        level of a material weakness. The Company expects to include additional information
        regarding any definitive conclusion regarding a material weakness determination in
        its quarterly report on Form 10-Q for the quarter ended June 30, 2019 (the “Form 10-
        Q”).

        69.     On October 9, 2019, the Company filed a Form 8-K with the SEC stating that the

“Company is continuing to review one or more related party transactions [that] . . . involve real

estate transactions and do not involve any of the Company’s current or former customers or

vendors.” According to the Form 8-K, ProPetro’s “management has not yet completed its evaluation

of certain internal control deficiencies identified as a result of the internal review, but it is likely to

                                                  - 32 -
            Case 7:20-cv-00030 Document 1 Filed 01/31/20 Page 34 of 45




conclude that there were one or more material weaknesses that resulted in the Company’s disclosure

controls and procedures not being effective” and that the “Company expects to include additional

information with respect to any identified material weaknesses in future filings with the SEC.” More

specifically, the Company stated, in relevant part, as follows:

       Audit Committee Internal Review

               The Board’s Audit Committee, with assistance of independent outside
       counsel and accounting advisors, has substantially completed fact finding associated
       with its internal review that was previously announced in a Current Report on Form
       8-K filed with the Securities and Exchange Commission (“SEC”) on August 8, 2019
       (the “Original Form 8-K”). The Company is continuing to review one or more related
       party transactions. The related party transactions currently under review involve real
       estate transactions and do not involve any of the Company’s current or former
       customers or vendors.

               The Audit Committee and management have not identified to date any items
       that would require restatement of the Company’s previously reported balance sheets,
       statements of operations, statements of shareholders’ equity or statements of cash
       flows. However, the Audit Committee’s internal review has identified a number of
       internal control deficiencies. As a result of these internal control deficiencies, the
       Company’s management is likely to conclude that there were one or more material
       weaknesses that resulted in the Company’s internal control over financial reporting
       and disclosure controls and procedures not being effective as of a prior date. These
       matters are discussed in greater detail below.

                                          *       *       *

       Internal Controls and Disclosure Controls Deficiencies; Future Filings

               Although significant work has been completed and a number of control
       deficiencies are in the process of being remediated, management has not yet
       completed its evaluation of certain internal control deficiencies identified as a result
       of the internal review, but it is likely to conclude that there were one or more
       material weaknesses that resulted in the Company’s disclosure controls and
       procedures not being effective. The Company expects to include additional
       information with respect to any identified material weaknesses in future filings with
       the SEC.

               As previously disclosed, due to the Audit Committee’s review, the Company
       has not filed its quarterly report on Form 10-Q for the quarter ended June 30, 2019
       (the “Form 10-Q”) with the SEC. Although fact finding associated with the Audit
       Committee’s review has been substantially completed, additional time will be
       required for new members of the Company’s management team who are responsible
       for certifying the accuracy of the Company’s financial information and the
                                                - 33 -
             Case 7:20-cv-00030 Document 1 Filed 01/31/20 Page 35 of 45




       effectiveness of the Company’s disclosure controls and procedures to be in a position
       to so certify. Management will also require additional time to evaluate the impact of
       any identified material weaknesses on the Company’s prior filings. The Company’s
       conclusions regarding any material weaknesses could result in a requirement to
       amend prior SEC filings. In addition, the Company’s independent registered public
       accounting firm will require additional time in order to evaluate the internal review
       and associated findings, as well as the Company’s proposed remediation plan and the
       impact that any identified material weaknesses may have on its prior opinions.

               The Company cannot currently predict when this evaluation process will be
       completed but will seek to complete the evaluation process, take appropriate
       corrective actions and make necessary filings with the SEC with a view to becoming
       current in its filing obligations under the Exchange Act as soon as reasonably
       practicable.

       70.     A few weeks later, on November 13, 2019, ProPetro announced that it had uncovered

material weaknesses in the Company’s financial controls and an undisclosed related-party

transaction with defendant Denholm, the Company’s former Chief Accounting Officer. Reportedly,

the Board had identified weaknesses in the Company’s internal controls over financial disclosure and

reporting, two of which were material weaknesses and at least one weakness that had existed since

December 31, 2018. The previously undisclosed related-party transaction with defendant Denholm

reportedly involved a business owned in part by defendant Denholm that had sold or leased a facility

to ProPetro. More specifically, the Company stated, in relevant part, as follows:

       Audit Committee Internal Review

               The Audit Committee of the board of directors of the Company, with
       assistance of independent outside counsel and accounting advisors, has continued to
       review the matters previously disclosed in the Company’s Current Reports on Form
       8-K filed with the Securities and Exchange Commission (“SEC”) on August 8, 2019
       and October 9, 2019. Since October 9, 2019, the Audit Committee has identified one
       related party transaction that was not previously disclosed and is described in greater
       detail below.

               The Audit Committee and management have not identified to date any items
       that would require restatement of the Company’s previously reported balance sheets,
       statements of operations, statements of shareholders’ equity or statements of cash
       flows. However, the Audit Committee’s internal review has identified a number of
       internal control deficiencies. As a result of these internal control deficiencies, the
       Company’s management has concluded that there were at least two material
       weaknesses that resulted in the Company’s internal control over financial reporting
                                               - 34 -
    Case 7:20-cv-00030 Document 1 Filed 01/31/20 Page 36 of 45




and disclosure controls and procedures not being effective as of a prior date. While
management continues to evaluate the impacts of the identified control deficiencies,
management has concluded that at least one of these material weaknesses existed as
of December 31, 2018.

        These determinations affect the conclusions regarding effectiveness
previously expressed by the Company’s management in Part II, Item 9A, “Controls
and Procedures” in the Company’s Annual Report on Form 10-K for the year ended
December 31, 2018 (the “2018 Annual Report”) and Part I, Item 4, “Controls and
Procedures” in the Company’s Quarterly Report on Form 10-Q for the quarter ended
March 31, 2019 (the “First Quarter 10-Q”). Accordingly, investors should no longer
rely on management’s report on internal control over financial reporting or the
internal control over financial reporting opinion of the Company’s independent
registered public accounting firm included in the 2018 Annual Report. The
Company expects to amend the 2018 Annual Report and the First Quarter 10-Q in
the future to reflect these conclusions.

        The Company also continues to require additional time in order to permit the
new members of the Company’s management team who are responsible for
certifying the accuracy of the Company’s financial information and the effectiveness
of the Company’s disclosure controls and procedures to be in a position to so certify
amended, delinquent and future SEC filings.

         In addition, the Company’s management continues to provide information to
its independent registered public accounting firm in order to allow it to evaluate the
internal review and associated findings, as well as the Company’s proposed
remediation plan and the impact that any identified material weaknesses may have on
its prior opinions. The Company also expects that management and its independent
registered public accounting firm may need to perform additional procedures with
respect to historical periods prior to the Company making any amended, delinquent
or future SEC filings.

        The Company cannot currently predict when this evaluation and review
process will be completed, but it does not currently expect to be in a position to file
amended, delinquent or future SEC filings prior to the end of 2019. The Company
will continue to seek to complete the evaluation and review process, take appropriate
corrective actions and make necessary filings with the SEC with a view to becoming
current in its filing obligations under the Securities Exchange Act of 1934, as
amended, as soon as reasonably practicable.

        The Audit Committee identified one related party transaction that was not
previously disclosed. During 2018, (i) an entity (“Entity A”) that is 50% owned by
the Company’s former Chief Accounting Officer (the “Former CAO”) and 50% by
the Former CAO’s business partner (who is not affiliated with the Company) loaned
approximately $770,000, and (ii) an entity that is owned 100% by the Former CAO
(“Entity B”) loaned approximately $57,000, to another entity that is owned 100% by
the Former CAO’s business partner (“Entity C”). The loaned funds were used by
Entity C during 2018 to pay for a portion of the acquisition, development, and
                                       - 35 -
             Case 7:20-cv-00030 Document 1 Filed 01/31/20 Page 37 of 45




       construction costs associated with an iron testing facility and a portion of the
       acquisition and development costs associated with a maintenance facility that were
       sold or leased to the Company. The approximately $827,000 of funds loaned by
       Entity A and Entity B to Entity C were repaid in full by Entity C, without interest.

                Similarly, during 2019, Entity A provided approximately $500,000 of funds
       to Entity C, which funds the Company understands were used during 2019 to pay for
       a portion of the development and construction costs associated with the iron testing
       facility.

               The Company purchased the iron testing facility from Entity C, reimbursed
       Entity C for certain development costs associated with the maintenance facility, and
       leased a property adjacent to the iron testing facility and the maintenance facility
       property from Entity C. In total, the Company has paid approximately $3,600,000 to
       Entity C, which includes $2,300,000 associated with the iron testing facility
       discussed above.

       71.     In the wake of these adverse revelations, the trading price of ProPetro stock collapsed

$10 per share, falling to $7.34 per share on November 13, 2019 from $17.34 per share on August 8,

2019, wiping out more than $950 million in once valuable shareholder equity.

                               DAMAGES TO THE COMPANY

       72.     As a result of defendants’ fiduciary failures, ProPetro has suffered, and will continue

to suffer, substantial damages, injuries, and losses. For example, the Company has been named as a

primary defendant in a costly and expensive-to-defend class action lawsuit for violations of the

federal securities laws pending before the U.S. District Court for the Western District of Texas. See

Logan v. ProPetro Holding Corp., No. 19-cv-00217 (W.D. Tex.). Further, ProPetro’s reputation as

a good corporate citizen and its goodwill have been irreparably tarnished. Further still, ProPetro is

the subject of a costly and expensive SEC investigation into the Company’s financial disclosures and

reporting.

       73.     Defendants, however, have not fared nearly so badly. On the contrary, they have

pocketed over $24.8 million in director and executive compensation not justified by ProPetro’s

performance while under their stewardship.


                                               - 36 -
             Case 7:20-cv-00030 Document 1 Filed 01/31/20 Page 38 of 45




       74.     This notwithstanding, the ProPetro Board has not – and will not – bring legal action

against the directors and officers responsible for this debacle. Therefore, by this action plaintiff

seeks to vindicate ProPetro’s rights against its wayward fiduciaries.

                                DERIVATIVE ALLEGATIONS

       75.     Plaintiff incorporates ¶¶1-74.

       76.     Plaintiff brings this action for the benefit of ProPetro to redress injuries suffered, and

to be suffered, by ProPetro due to defendants’ violations of law. Plaintiff will adequately and fairly

represent the interests of ProPetro in enforcing and prosecuting these derivative claims. ProPetro is

named as a nominal defendant in this action.

       77.     The ProPetro Board has eight members: defendants Armour, Berg, Best, Blackwell,

Douglas, Gobe, Moore and Redman (together, the “ProPetro Board”). A pre-suit demand on the

ProPetro Board to commence this action is excused as a futile and useless act for several reasons.

       78.     First, defendant Redman is currently employed as Chief Executive Officer of

ProPetro, for which he has received and continues to receive substantial monetary compensation and

other benefits. As a result, defendant Redman is incapable of impartially considering a demand to

commence and prosecute this action, due to his lack of independence.

       79.     Second, defendants Armour, Berg, Best, Blackwell, Douglas, Gobe, Moore and

Redman served on the ProPetro Board during and throughout the course of the misconduct described

herein. As the “ultimate decision-making body” of the Company, the ProPetro Board caused the

Company to adopt ineffective internal controls over disclosure and financial reporting, including

over the myriad of related-party transactions recently revealed by the Company. Defendants’ acts

and/or omissions are not legally protected business decisions and their misconduct can in no way be

considered a valid exercise of business judgment.



                                                - 37 -
                Case 7:20-cv-00030 Document 1 Filed 01/31/20 Page 39 of 45




          80.     Third, defendants Best, Douglas, Moore, and Mitchell served as members of the

Audit Committee. The Company’s Audit Committee Charter states that the members of the Audit

Committee were and are responsible for, among other things, reviewing the Company’s annual and

quarterly financial reports, reviewing the integrity of the Company’s internal controls, and ensuring

that the Company is in compliance with applicable laws and regulations. Defendants Best, Douglas,

Moore, and Mitchell and the Audit Committee, among other things, caused and/or permitted the

Company to adopt ineffective internal controls over disclosure and financial reporting, including

over related-party transactions, which have rendered certain of the Company’s previously

disseminated financial statements false and misleading such that they should no longer be relied

upon. These actions caused defendants Best, Douglas, Moore, and Mitchell to breach their fiduciary

duties and now subject each of them to a substantial likelihood of liability.

          81.     Fourth, the acts complained of herein constitute violations of fiduciary duties owed by

defendants, and these acts are incapable of ratification.

          82.     Fifth, ProPetro has been and will continue to be exposed to significant losses due to

the wrongdoing complained of herein, yet defendants Armour, Berg, Best, Blackwell, Douglas,

Gobe, Moore and Redman have not filed any lawsuits against themselves or others who were

responsible for that wrongful conduct to attempt to recover for ProPetro any part of the damages

ProPetro suffered and will continue to suffer. Thus, any demand upon these defendants would be

futile.

          83.     Sixth, defendants Armour, Berg, Best, Blackwell, Douglas, Gobe, Moore and

Redman’s alleged misconduct was not the product of legitimate business judgment, as it was based

on bad faith and intentional, reckless, or disloyal misconduct. Thus, Armour, Berg, Best, Blackwell,

Douglas, Gobe, Moore and Redman cannot claim exculpation from their violations of duty pursuant

to the Company’s charter. Defendants Armour, Berg, Best, Blackwell, Douglas, Gobe, Moore and
                                                  - 38 -
             Case 7:20-cv-00030 Document 1 Filed 01/31/20 Page 40 of 45




Redman, and each of them, face a substantial likelihood of liability, they are self-interested in the

transactions challenged herein, and cannot be presumed to be capable of exercising independent and

disinterested judgment about whether to pursue this action on behalf of the stockholders of the

Company. Accordingly, demand on the ProPetro Board is excused as futile.

       84.     Seventh, defendants Armour, Berg, Best, Blackwell, Douglas, Gobe, Moore and

Redman are protected against personal liability for their acts of mismanagement and breaches of

fiduciary duty alleged herein by directors’ and officers’ liability insurance they caused the Company

to purchase for their protection with corporate funds, i.e., monies belonging to the shareholders of

ProPetro. However, most directors’ and officers’ liability insurance policies contain provisions that

eliminate coverage for any action brought directly by a company against the directors and officers,

known as the “insured-versus-insured exclusion.” As a result, if the defendants were to sue

themselves or certain officers of ProPetro, there would be no directors’ and officers’ insurance

protection. Accordingly, defendants Armour, Berg, Best, Blackwell, Douglas, Gobe, Moore and

Redman will not sue themselves. On the other hand, if the suit is brought derivatively, as this action

is brought, such insurance coverage, if such an insurance policy exists, will provide a basis for the

Company to effectuate a recovery. Thus, demand on the ProPetro Board is futile and, therefore,

excused.

       85.     Plaintiff has not made any demand on ProPetro shareholders to institute this action

since such demand would be a futile and useless act for the several reasons. First, ProPetro is a

publicly traded company with over 100 million shares outstanding held by thousands of individuals

and entities spread throughout the country. Second, making demand on such a number of

shareholders spread throughout the country would be impossible for plaintiff who has no way of

finding out the names, addresses, or phone numbers of shareholders. Third, making demand on all



                                                - 39 -
              Case 7:20-cv-00030 Document 1 Filed 01/31/20 Page 41 of 45




shareholders would force plaintiff to incur significant expenses, assuming all shareholders could be

individually identified.

                                             COUNT I

                     Against All Defendants for Breach of Fiduciary Duty
                     for Disseminating False and Misleading Information

       86.      Plaintiff incorporates ¶¶1-85.

       87.      Each of the defendants had a duty to ensure that ProPetro disseminated accurate,

truthful, and complete information to its shareholders.

       88.      Defendants did not act in good faith or exercise prudent business judgment by causing

or allowing the Company to disseminate to ProPetro shareholders materially misleading and

inaccurate information through, among other things, SEC filings and other public statements and

disclosures as detailed herein. These actions violated the defendants’ duties of care, loyalty, and

good faith.

       89.      The Company has suffered significant damages as a direct and proximate result of

defendants’ breaches of fiduciary duties.

                                             COUNT II

                     Against All Defendants for Breach of Fiduciary Duty
                          for Failing to Maintain Internal Controls

       90.      Plaintiff incorporates ¶¶1-89.

       91.      As alleged herein, each of the defendants had a fiduciary duty to, among other things,

exercise good faith to ensure that the Company’s financial statements were prepared in accordance

with Generally Accepted Accounting Principles and take appropriate action to correct any

misconduct and prevent its recurrence when put on notice of problems with the Company’s business

practices and operations.



                                                 - 40 -
             Case 7:20-cv-00030 Document 1 Filed 01/31/20 Page 42 of 45




       92.     The Company has sustained damages as a direct and proximate result of defendants’

foregoing breaches of fiduciary duties.

                                             COUNT III

                         Against All Defendants for Unjust Enrichment

       93.     Plaintiff incorporates ¶¶1-92.

       94.     Defendants were unjustly enriched at the expense and to the detriment of ProPetro by

their wrongful acts and omissions.

       95.     As a shareholder and representative of ProPetro, plaintiff seeks restitution from each

of these defendants, and seeks an order of this Court disgorging all profits, benefits, and other

compensation obtained by defendants from their wrongful conduct and breach of fiduciary duties.

                                             COUNT IV

                   Derivatively for Contribution Under §§10(b) and 21D of
             the Exchange Act Against defendants Armour, Coppedge, Denholm,
                        Herman, Himler, Labbat, Redman and Smith

       96.     Plaintiff incorporates ¶¶1-95.

       97.     This claim is brought derivatively on behalf of the Company for contribution and

indemnification against defendants Armour, Coppedge, Denholm, Herman, Himler, Labbat, Redman

and Smith, each of whom are named as defendants in the Securities Class Action (the “Securities

Class Action Defendants”).

       98.     ProPetro is named as a defendant in the Securities Class Action, which asserts claims

under the federal securities laws for, among other things, violation of §10(b) of the Exchange Act. If

ProPetro is ultimately found liable for violating the federal securities laws, the Company’s liability

will arise, in whole or in part, from the intentional, knowing, or reckless acts or omissions of some or

all of the Securities Class Action Defendants as alleged herein. The Company is entitled to receive



                                                 - 41 -
                Case 7:20-cv-00030 Document 1 Filed 01/31/20 Page 43 of 45




contribution from those defendants in connection with the Securities Class Action against the

Company.

         99.      As directors and/or officers of ProPetro, the Securities Class Action Defendants had

the power and/or ability to, and did, directly or indirectly control or influence the Company’s

business operations and financial affairs, including the content of public statements about ProPetro,

and had the power and/or ability directly or indirectly to control or influence the specific corporate

statements and conduct that violated §10(b) of the Exchange Act and SEC Rule 10b-5 as alleged

above.

         100.     The Securities Class Action Defendants are also liable under §10(b) of the Exchange

Act, 15 U.S.C. §78j(b), pursuant to which there is a private right of action for contribution, and §21D

of the Exchange Act, 15 U.S.C. §78u-4, which governs the application of any private right of action

for contribution asserted pursuant to the Exchange Act.

         101.     Accordingly, ProPetro is entitled to all appropriate contribution or indemnification

from the Securities Class Action Defendants, who are responsible for exposing ProPetro to liability

under the federal securities laws.

                                      PRAYER FOR RELIEF

         WHEREFORE, plaintiff prays for relief and judgment as follows:

         A.       Awarding money damages against all defendants, jointly and severally, for all

damages, injuries, and losses suffered, and to be suffered, as a result of the acts and transactions

complained of herein, together with pre-judgment interest, to ensure that defendants do not

participate therein or benefit thereby;




                                                 - 42 -
            Case 7:20-cv-00030 Document 1 Filed 01/31/20 Page 44 of 45




       B.      Directing all defendants to account for all damages caused by them and all profits,

special benefits, and unjust enrichment they have obtained as a result of their unlawful conduct,

including all salaries, bonuses, fees, and insider sales proceeds, and imposing a constructive trust

thereon;

       C.      Directing ProPetro to take all necessary actions to reform and improve its corporate

governance and internal procedures to comply with applicable laws and to protect the Company and

its shareholders from a repeat of the damaging events described herein, including, but not limited to,

putting forward for shareholder vote the following resolutions for amendments to the Company’s

Bylaws or Articles of Incorporation and the following actions as may be necessary to ensure proper

corporate governance policies:

               (a)     a proposal to strengthen the Board’s supervision of operations and develop

and implement procedures for greater shareholder input into the policies and guidelines of the Board;

               (b)     a provision to permit the shareholders of ProPetro to nominate at least two

candidates for election to the Board; and

               (c)     a proposal to ensure the establishment of effective oversight of compliance

with applicable laws, rules, and regulations;




                                                - 43 -
            Case 7:20-cv-00030 Document 1 Filed 01/31/20 Page 45 of 45




       D.      Awarding punitive damages;

       E.      Awarding costs and disbursements of this action, including reasonable attorneys’,

accountants’, and experts’ fees; and

       F.      Granting such other and further relief as this Court may deem just and proper.

                                       JURY DEMAND

       Plaintiff hereby demands a trial by jury.

DATED: January 31, 2020                      KENDALL LAW GROUP, PLLC
                                             JOE KENDALL
                                             Bar No. 11260700


                                                               /s/ Joe Kendall
                                                              JOE KENDALL
                                             3811 Turtle Creek Blvd., Suite 1450
                                             Dallas, TX 75219
                                             Telephone: 214/744-3000 Fax: 214/744-3015
                                             jkendall@kendalllawgroup.com

                                             ROBBINS GELLER RUDMAN
                                               & DOWD LLP
                                             BENNY C. GOODMAN III
                                             ERIK W. LUEDEKE
                                             655 West Broadway, Suite 1900
                                             San Diego, CA 92101-3301
                                             Telephone: 619/231-1058
                                             619/231-7423 (fax)
                                             bennyg@rgrdlaw.com
                                             eluedeke@rgrdlaw.com

                                             SUGARMAN & SUSSKIND, P.A.
                                             ROBERT A. SUGARMAN
                                             PEDRO A. HERRERA
                                             100 Miracle Mile, Suite 300
                                             Coral Gables, FL 33134
                                             Telephone: 305/529-2801
                                             305/447-8115 (fax)
                                             sugarman@sugarmansusskind.com
                                             pherrera@sugarmansusskind.com

                                             Attorneys for Plaintiff

                                              - 44 -
